
	
		II
		109th CONGRESS
		2d Session
		H. R. 3885
		IN THE SENATE OF THE UNITED
		  STATES
		
			December 9
			 (legislative day, December 8), 2006
			 Received
		
		AN ACT
		To provide for a circulating quarter dollar
		  coin program to honor the District of Columbia, the Commonwealth of Puerto
		  Rico, Guam, American Samoa, the United States Virgin Islands, and the
		  Commonwealth of the Northern Mariana Islands, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 District of Columbia and United States
			 Territories Circulating Quarter Dollar Program
			 Act.
		2.Issuance of redesigned quarter dollars
			 honoring the District of Columbia and each of the territoriesSection 5112 of
			 title 31, United States Code, is amended by adding at the end the following new
			 subsection:
			
				(r)Redesign and issuance of circulating
				quarter dollar honoring the District of Columbia and each of the
				territories
					(1)Redesign in 2009
						(A)In generalNotwithstanding the fourth sentence of
				subsection (d)(1) and subsection (d)(2) and subject to paragraph (6)(B),
				quarter dollar coins issued during 2009, shall have designs on the reverse side
				selected in accordance with this subsection which are emblematic of the
				District of Columbia and the territories.
						(B)Flexibility with regard to placement of
				inscriptionsNotwithstanding
				subsection (d)(1), the Secretary may select a design for quarter dollars issued
				during 2009 in which—
							(i)the inscription described in the second
				sentence of subsection (d)(1) appears on the reverse side of any such quarter
				dollars; and
							(ii)any inscription described in the third
				sentence of subsection (d)(1) or the designation of the value of the coin
				appears on the obverse side of any such quarter dollars.
							(2)Single District or territory
				designThe design on the
				reverse side of each quarter dollar issued during 2009 shall be emblematic of
				one of the following: The District of Columbia, the Commonwealth of Puerto
				Rico, Guam, American Samoa, the United States Virgin Islands, and the
				Commonwealth of the Northern Mariana Islands.
					(3)Selection of design
						(A)In generalEach of the 6 designs required under this
				subsection for quarter dollars shall be—
							(i)selected by the Secretary after
				consultation with—
								(I)the chief executive of the District of
				Columbia or the territory being honored, or such other officials or group as
				the chief executive officer of the District of Columbia or the territory may
				designate for such purpose; and
								(II)the Commission of Fine Arts; and
								(ii)reviewed by the Citizens Coinage Advisory
				Committee.
							(B)Selection and approval
				processDesigns for quarter
				dollars may be submitted in accordance with the design selection and approval
				process developed by the Secretary in the sole discretion of the
				Secretary.
						(C)ParticipationThe Secretary may include participation by
				District or territorial officials, artists from the District of Columbia or the
				territory, engravers of the United States Mint, and members of the general
				public.
						(D)StandardsBecause it is important that the Nation’s
				coinage and currency bear dignified designs of which the citizens of the United
				States can be proud, the Secretary shall not select any frivolous or
				inappropriate design for any quarter dollar minted under this
				subsection.
						(E)Prohibition on certain
				representationsNo head and
				shoulders portrait or bust of any person, living or dead, and no portrait of a
				living person may be included in the design of any quarter dollar under this
				subsection.
						(4)Treatment as numismatic itemsFor purposes of sections 5134 and 5136, all
				coins minted under this subsection shall be considered to be numismatic
				items.
					(5)Issuance
						(A)Quality of coinsThe Secretary may mint and issue such
				number of quarter dollars of each design selected under paragraph (4) in
				uncirculated and proof qualities as the Secretary determines to be
				appropriate.
						(B)Silver coinsNotwithstanding subsection (b), the
				Secretary may mint and issue such number of quarter dollars of each design
				selected under paragraph (4) as the Secretary determines to be appropriate,
				with a content of 90 percent silver and 10 percent copper.
						(C)Timing and order of issuanceCoins minted under this subsection honoring
				the District of Columbia and each of the territories shall be issued in equal
				sequential intervals during 2009 in the following order: the District of
				Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the United
				States Virgin Islands, and the Commonwealth of the Northern Mariana
				Islands.
						(6)Other provisions
						(A)Application in event of admission as a
				StateIf the District of
				Columbia or any territory becomes a State before the end of the 10-year period
				referred to in subsection (l)(1), subsection (l)(7) shall apply, and this
				subsection shall not apply, with respect to such State.
						(B)Application in event of
				independenceIf any territory
				becomes independent or otherwise ceases to be a territory or possession of the
				United States before quarter dollars bearing designs which are emblematic of
				such territory are minted pursuant to this subsection, this subsection shall
				cease to apply with respect to such territory.
						(7)Territory definedFor purposes of this subsection, the term
				territory means the Commonwealth of Puerto Rico, Guam, American
				Samoa, the United States Virgin Islands, and the Commonwealth of the Northern
				Mariana
				Islands.
					.
		
	
		
			December 9
			 (legislative day, December 8), 2006.
			Karen L. Haas,
			Clerk.
		
	
	
	
